Citation Nr: 0919357	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-03 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
dorsal spine injury.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of left clavicle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from October 1961 to 
March 1977.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

In September 2007, the Veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.  

In April 2009, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action, on his part, is required.


REMAND

In February 2008, the Veteran was afforded a VA general 
medical examination.  The report reflects that the VA 
examiner diagnosed post-traumatic arthritis of the 
thoracolumbar spine without active radiculopathy and that 
this condition had moderate-to-severe effects on the 
Veteran's activities of daily living and employment 
potential.  In addition, the examiner commented that back 
pain appeared to be associated with most movements of the 
spine and could contribute to some fatigability and weakness 
and there likely would be some loss in forward flexion of 10 
to 20 degrees during flare-ups and repetitive activities.  
The VA examiner also diagnosed residual fracture of the left 
clavicle, healed, with only minor associated discomfort with 
full range of motion.  However, no range of motion testing in 
degrees were provided.  The Board notes that once VA 
undertakes the effort to provide an examination when 
developing a claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify 
the claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007). 

Furthermore, during the April 2009 hearing, the Veteran 
testified that his dorsal spine disability and left clavicle 
disability had increased in severity, to include pain 
shooting down the left side of his back to his leg with 
burning sensations and muscle spasms and loss of motion in 
his left shoulder.  The recent examination noted that there 
was no evidence of radiculopathy.  Therefore, to ensure that 
the record reflects the current severity of the Veteran's 
service-connected dorsal spine and left clavicle 
disabilities, more contemporaneous examinations, with 
findings responsive to the applicable rating criteria, are 
needed to properly evaluate the service-connected left 
shoulder disability and dorsal spine injury with radiating 
pain down the legs.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Accordingly, the AMC/RO should arrange for the Veteran to 
undergo appropriate VA examinations, at a VA medical 
facility, to determine the severity of his service-connected 
dorsal spine and left clavicle disabilities, to include 
orthopedic and neurological manifestations to the extent 
present. 

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes outpatient treatment records from the 
Portsmouth and Manchester VA medical centers (VAMCs), dated 
through April 2008.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, 
the RO must obtain all outstanding medical records from the 
Portsmouth and Manchester VAMCs, dated from April 2008 to the 
present.

Furthermore, given the Veteran's contentions that he was not 
able to work due in part to his service-connected dorsal 
spine disability; on remand, the RO should also adjudicate 
whether this claim meets the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO/AMC should obtain from the 
Portsmouth and Manchester VAMCs all 
outstanding medical records from April 
2008 to the present. The RO/AMC must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.  Then, the Veteran should be scheduled 
for appropriate examinations, to be 
performed by physicians, at a VA medical 
facility.  The claims folder must be made 
available to the examiners performing 
each examination, and those examiners are 
asked to indicate that they have reviewed 
the claims folder. All indicated tests 
should be accomplished (to include x-
rays), and all clinical findings reported 
in detail. 

Each examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

a. With regards to the Veteran's service-
connected left shoulder disability, the 
examiner should provide range  of motion 
studies in degrees.  The physician should 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or in 
coordination associated with the low 
back.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss of the left 
shoulder due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

b. With regard to the Veteran's service-
connected dorsal spine injury appropriate 
exams to set out orthopedic and 
neurological findings should be performed 
to determine the extent and severity of 
each disability.

In setting out neurological findings, the 
physician should identify, and comment on 
the frequency or extent of, as 
appropriate, all neurological symptoms 
associated with the Veteran's dorsal 
spine disability-to specifically include 
muscle spasm, guarding, foot drop, 
radiculopathy and/or sciatic neuropathy, 
if any, and provide an assessment of the 
extent or severity of each. Any other 
neurological manifestations of the 
Veteran's dorsal spine disability should 
be described in detail.

In setting out orthopedic findings, the 
physician should conduct range of motion 
testing of the dorsal spine, expressed in 
degrees. The physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or in 
coordination associated with the low 
back.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins. In addition, the 
physician should indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss of the low back 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.

Further, the physician should indicate 
whether any current muscle spasm or 
guarding is severe enough to result in an 
abnormal gait, or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The physician should 
also indicate whether the Veteran has any 
ankylosis of the spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or 
unfavorable.  In addition, incapacitating 
episodes, to the extent identified, 
should be set out. 

3.  Thereafter, the RO/AMC should 
readjudicate each of  claims on appeal in 
light of all pertinent evidence and legal 
authority.  The RO should discuss whether 
"staged" ratings are warranted and 
specifically address whether the criteria 
for invoking the procedures for referral 
of the claims for extra-schedular 
consideration, pursuant to 38 C.F.R. § 
3.321(b)(1), are met.

4.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the July 2008 SSOC.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.  The Board 
intimates no opinion as to the outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




